— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Naro, J.), rendered November 14, 1985, convicting him of criminal possession of a controlled substance in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Lakritz, J.), of that branch of the defendant’s omnibus motion which was to suppress evidence.
Ordered that the judgment is affirmed.
The hearing court properly admitted in evidence certain contraband which was discovered after the police made a legitimate traffic stop and saw the contraband lying in plain view on the front seat (see, People v Dixon, 130 AD2d 680, lv denied 70 NY2d 645; People v Ahing, 125 AD2d 476, 477). Furthermore, the chain of custody established at the hearing presented reasonable assurances that the contraband was identical to that seized and that its condition was unchanged (see, People v Julian, 41 NY2d 340, 343-344; People v Newman, 129 AD2d 742, lv denied 70 NY2d 652). Finally, the trial court properly charged the jury on the presumption of possession by the occupants of an automobile (Penal Law § 220.25 [1]; People v Leyva, 38 NY2d 160, 167). Mangano, J. P., Lawrence, Spatt and Balletta, JJ., concur.